 

Exhibit 10.18.3

 

SECOND amendment of VENTURE LOAN AND SECURITY AGREEMENT

 

This SECOND AMENDMENT OF VENTURE LOAN AND SECURITY AGREEMENT (this “Agreement”),
dated as of April 17, 2017, is entered into by and among INTERLEUKIN GENETICS,
INC. (“Borrower”) and HORIZON CREDIT II LLC, as assignee of Horizon Technology
Finance Corporation (“Lender”).

 

RECITALS

 

A.           Borrower and Lender are parties to a certain Venture Loan and
Security Agreement dated as of December 23, 2014, as amended to date (as so
amended, the “Loan Agreement”) pursuant to which Lender, among other things, has
provided a loan to Borrower (“Loan A”) as evidenced by a certain Secured
Promissory Note (Loan A) executed by Borrower in favor of Lender, amended and
restated as of August 1, 2016, in the original principal amount of Five Million
Dollars ($5,000,000.00) (“Loan A Note”).

 

B.           Borrower has now requested that Lender agree to amend the Loan
Agreement to revise the repayment schedule of Loan A.

 

C.           Lender is willing to grant such request, but only to the extent,
and in accordance with the terms, and subject to the conditions, set forth
herein.

 

agreement

 

NOW, THEREFORE, in consideration of the above recitals and for other good and
valuable consideration, the receipt and adequacy of which are hereby
acknowledged, Borrower and Lender hereby agree as follows:

 

1.            Definitions; Interpretation. Unless otherwise defined herein, all
capitalized terms used herein and defined in the Loan Agreement shall have the
respective meanings given to those terms in the Loan Agreement. Other rules of
construction set forth in the Loan Agreement, to the extent not inconsistent
with this Agreement, apply to this Agreement and are hereby incorporated by
reference.

 

2.            Confirmation. Borrower hereby acknowledges and agrees that: (i)
the Loan Agreement sets forth the legal, valid, binding and continuing
obligations of Borrower to Lender, (ii) the Obligations to Lender under the Loan
Agreement are secured by validly perfected security interests in all assets of
Borrower, including Borrower’s Intellectual Property, and (iii) Borrower has no
cause of action, claim, defense or set-off against the Lender in any way
regarding or relating to the Loan Agreement or Lender’s actions thereunder and
to the extent any such cause of action, claim, defense or set-off ever existed,
it is waived and Lender is released from any claims of Borrower. Borrower
represents and warrants that no Default or Event of Default has occurred under
the Loan Agreement.

 

3.            Amended and Restated Note. The Loan A Note is hereby amended and
restated in its entirety as set forth in Exhibit A annexed hereto and made a
part hereof (the “Second Amended and Restated Note”).

 



 1 

 

 

4.             Conditions to Effectiveness. Lender consents and agreement herein
is expressly conditioned on each of the following:

 

(a)Borrower executing and delivering to Lender an executed copy of this
Agreement;

 

(b)Borrower executing and delivering to Lender an executed copy of the Second
Amended and Restated Note;

 

(c)Borrower executing and delivering to Lender a warrant to purchase Borrower’s
Equity Securities in the form attached hereto as Exhibit B;

 

(d)Borrower providing Lender with evidence reasonably satisfactory to Lender
that Borrower has received cash proceeds of not less than One Million Dollars
($1,000,000) from the issuance of subordinated promissory notes, which notes
shall be subordinated to the Note pursuant to the terms of a subordination
agreement in form and substance acceptable to Lender;

 

(e)Lender’s receipt of a fully executed subordination agreement with respect to
the subordinated promissory notes issued by Borrower in satisfaction of the
condition set forth in Section 4(d) above; and

 

(f)Borrower’s payment of Lender’s in-house legal expenses in the amount of Five
Thousand Dollars ($5,000) incurred in connection with the drafting, negotiation
and execution of this Agreement.

 

5.             Effect of Agreement. On and after the date hereof, each reference
to the Loan Agreement in the Loan Agreement or in any other document shall mean
the Loan Agreement as amended by this Agreement. Except as expressly provided
hereunder, the execution, delivery and effectiveness of this Agreement shall not
operate as a waiver of any right, power, or remedy of Lender, nor constitute a
waiver of any provision of the Loan Agreement. Except to the limited extent
expressly provided herein, nothing contained herein shall, or shall be construed
to (nor shall Borrower ever argue to the contrary) (i) modify the Loan Agreement
or any other Loan Document (ii) modify, waive, impair, or affect any of the
covenants, agreements, terms, and conditions thereof, or (iii) waive the due
keeping, observance and/or performance thereof, each of which is hereby ratified
and confirmed by Borrower. Except as amended above, the Loan Agreement remains
in full force and effect.

 

6.            Representations and Warranties. Borrower represents and warrants
to Lender as follows:

 

(a)All representations and warranties of Borrower in this Agreement and the Loan
Agreement are true and correct in all material respects as of the date hereof,
and shall survive the execution of this Agreement (except to the extent such
representations and warranties are made as of an earlier date in which case such
representations and warranties are true and correct in all material respects as
of such earlier date).

 



 2 

 

 

(b)No event has occurred and is continuing that constitutes a Default or an
Event of Default.

 

(c)Borrower has all necessary power and authority to execute, deliver, and
perform in accordance with the terms thereof, this Agreement.

 

7.            Default. Borrower’s failure to perform any covenant or other
agreement contained in this Agreement or any other document entered into
pursuant hereto shall constitute an Event of Default under the Loan Agreement.

 

8.            Headings. Headings in this Agreement are for convenience of
reference only and are not part of the substance hereof.

 

9.            Governing Law. This Agreement shall be governed by and construed
in accordance with the laws of the State of Connecticut without reference to
conflicts of law rules.

 

10.          Counterparts. This Agreement may be executed in any number of
counterparts, including by electronic or facsimile transmission, each of which
when so delivered shall be deemed an original, but all such counterparts taken
together shall constitute but one and the same instrument.

 

11.          Integration. This Agreement and the Loan Documents constitute and
contain the entire agreement of Borrower and Lender with respect to their
respective subject matters, and supersede any and all prior agreements,
correspondence and communications.

 

[Remainder of page intentionally blank. Signature page follows.]

 

 3 

 

 



IN WITNESS WHEREOF, Borrower and Lender have caused this SECOND AMENDMENT OF
VENTURE LOAN AND SECURITY AGREEMENT to be executed as of the day and year first
above written.

 

  BORROWER:       INTERLEUKIN GENETICS, INC.       By: /s/ March Carbeau      
Name: Mark Carbeau       Title: Chief Executive Officer

 

  LENDER:       HORIZON CREDIT II LLC         By: /s/ Robert D. Pomeroy    
Robert D. Pomeroy, Jr.     Chief Executive Officer

 



[Signature page to Second Amendment of Venture Loan and Security Agreement]

 

   

 

 

EXHIBIT A

 

Second Amended and Restated Secured Promissory Note

 

(See attached)

 

   

 

 

SECOND AMENDED AND RESTATED SECURED PROMISSORY NOTE

 

(Loan A)

 

$5,000,000.00 Originally Dated:  December 23, 2014

 

Amended and Restated as of August 1, 2016

 

Second Amended and Restated as of April 1, 2017

 

FOR VALUE RECEIVED, the undersigned, INTERLEUKIN GENETICS, INC., a Delaware
corporation (“Borrower”), HEREBY PROMISES TO PAY to HORIZON CREDIT II LLC, a
Delaware limited liability company, as assignee of HORIZON TECHNOLOGY FINANCE
CORPORATION, a Delaware corporation (“Lender”) the principal amount of Five
Million Dollars and 00/100 ($5,000,000.00) or such lesser amount as shall equal
the outstanding principal balance of Loan A (the “Loan”) made to Borrower by
Lender pursuant to the Loan Agreement (as defined below), and to pay all other
amounts due with respect to the Loan on the dates and in the amounts set forth
in the Loan Agreement. This Note amends, replaces and supersedes, in its
entirety, that certain Amended and Restated Secured Promissory Note issued by
Borrower to Horizon Credit II LLC on August 1, 2016 (the “Original Note”).
Nothing contained herein shall be deemed to be a repayment or a novation of the
Original Note.

 

Interest on the principal amount of this Note from the date of this Note shall
accrue at the Loan Rate or, if applicable, the Default Rate, each as established
in accordance with the Loan Agreement (as defined below). Interest shall be
computed on the basis of a 360-day year for the actual number of days elapsed.
If the Funding Date is not the first day of the month, interim interest accruing
from the Funding Date through the last day of that month shall be paid on the
first calendar day of the next calendar month. Commencing February 1, 2015
through and including April 1, 2016, on the first day of each month (each an
“Initial Interest Payment Date”) Borrower shall make payments of accrued
interest only on the outstanding principal amount of the Loan.

 

Commencing on May 1, 2016, and continuing through July 1, 2016, on the first day
of each month (each an “Initial Principal and Interest Payment Date”), Borrower
shall make to Lender an equal payment of principal in the amount of One Hundred
Sixty-Six Thousand Six Hundred Sixty-Six and 67/100 Dollars ($166,666.67) plus
accrued interest on the then outstanding principal amount due hereunder.

 

Commencing August 1, 2016 through and including December 1, 2016, on the first
day of each month (each a “One-Third Principal and Interest Payment Date”)
Borrower shall make to Lender an equal payment of principal in the amount of
Fifty-Five Thousand and 00/100 Dollars ($55,000.00) plus accrued interest on the
then outstanding principal amount due hereunder.

 

Commencing January 1, 2017 through and including March 1, 2017, on the first day
of each month (each a “Full Principal and Interest Payment Date”) Borrower shall
make to Lender an equal payment of principal in the amount of One Hundred
Ninety-Two Thousand Forty-Five and 45/100 Dollars ($192,045.45) plus accrued
interest on the then outstanding principal amount due hereunder.

 

   

 

 

Commencing April 1, 2017 through and including June 1, 2017, on the first day of
each month (each an “Additional Interest Payment Date”), Borrower shall make
payments of accrued interest only on the outstanding principal amount of the
Loan.

 

If Borrower meets the Extended Additional Interest Only Milestone (as defined
below), commencing July 1, 2017 through and including the earlier of (i)
September 1, 2017 and (ii) the first day of the month following the Cash
Infusion Date (as defined below), on the first day of each month (each an
“Additional Interest Payment Date”), Borrower shall make payments of accrued
interest only on the outstanding principal amount of the Loan.

 

Commencing on the earlier of (i) July 1, 2017, if Borrower does not satisfy the
Extended Additional Interest Only Milestone, or (ii) the first day of the month
following the Cash Infusion Date and continuing on the first day of each month
thereafter, Borrower shall make six (6) monthly payments of principal in the
amount of Two Hundred Thousand and 00/100 Dollars ($200,000.00) plus accrued
interest on the then outstanding principal amount due hereunder (each a
“$200,000 Principal Payment Date”).

 

“Extended Additional Interest Only Milestone” means, Borrower, on or before June
15, 2017, provides Lender with evidence reasonably satisfactory to Lender that
Borrower is negotiating the terms of a clinical services agreement with an
entity that is not an Affiliate (as defined in the Loan Agreement) of Borrower,
which clinical services agreement (i) is on terms acceptable to Horizon, and
(ii) will be, in the good faith judgment of Borrower, executed on or prior to
September 1, 2017.

 

“Cash Infusion Date” means the first day of the month immediately following
Borrower’s receipt of cash proceeds in an aggregate amount of not less than One
Million Five Hundred Thousand Dollars ($1,500,000) from any source, including,
without limitation, revenue, up-front payments, the sale of Equity Securities,
or the issuance of subordinated promissory notes.

 

Commencing on the first day of the month immediately following the last $200,000
Principal Payment Date, and continuing on the first day of each month through
October 1, 2018 (each, a “Subsequent Principal and Interest Payment Date”, and
together with each Initial Interest Payment Date, each Initial Principal and
Interest Payment Date, each One-Third Principal and Interest Payment Date, each
Full Principal and Interest Payment Date, each Additional Interest Payment Date,
each Extended Additional Interest Only Payment Date, and each $200,000 Principal
Payment Date, each, a “Payment Date”), Borrower shall make to Lender equal
payments of principal in an amount sufficient to fully repay the Loan on or
prior to October 1, 2018, plus accrued interest on the then outstanding
principal amount due hereunder.

 

On the earliest to occur of (i) October 1, 2018, (ii) payment in full of the
principal balance of the Loan, or (iii) an Event of Default and demand by Lender
of payment in full of the Loan, Borrower shall make a payment of Three Hundred
Twenty-Five Thousand and 00/100 Dollars ($325,000.00) to Lender (the “Final
Payment”). If not sooner paid, all outstanding amounts hereunder and under the
Loan Agreement shall become due and payable on October 1, 2018.

 

   

 

 

Principal, interest and all other amounts due with respect to the Loan, are
payable in lawful money of the United States of America to Lender as set forth
in the Loan Agreement. The principal amount of this Note and the interest rate
applicable thereto, and all payments made with respect thereto, shall be
recorded by Lender and, prior to any transfer hereof, endorsed on the grid
attached hereto which is part of this Note.

 

This Note is referred to in, and is entitled to the benefits of, the Venture
Loan and Security Agreement dated as of the date hereof (the “Loan Agreement”),
among Borrower and Lender. The Loan Agreement, among other things, (a) provides
for the making of a secured Loan to Borrower, and (b) contains provisions for
acceleration of the maturity hereof upon the happening of certain stated events.

 

This Note may not be prepaid, except as set forth in Section 2.3 of the Loan
Agreement.

 

This Note and the obligation of Borrower to repay the unpaid principal amount of
the Loan, interest on the Loan and all other amounts due Lender under the Loan
Agreement is secured under the Loan Agreement.

 

Presentment for payment, demand, notice of protest and all other demands and
notices of any kind in connection with the execution, delivery, performance and
enforcement of this Note are hereby waived.

 

Borrower shall pay all reasonable fees and expenses, including reasonable
attorneys’ fees and costs, incurred by Lender in the enforcement or attempt to
enforce any of Borrower’s obligations hereunder not performed when due.

 

Any reference herein to Lender shall be deemed to include and apply to every
subsequent holder of this Note. Reference is made to the Loan Agreement for
provisions concerning optional and mandatory prepayments, Collateral,
acceleration and other material terms affecting this Note.

 

This Note shall be governed by and construed under the laws of the State of
Connecticut. Borrower agrees that any action or proceeding brought to enforce or
arising out of this Note may be commenced in the state or federal courts located
within the State of Connecticut.

 

[Remainder of page intentionally blank. Signature page follows.]

 

   

 

 

IN WITNESS WHEREOF, Borrower has caused this Note to be duly executed by one of
its officers thereunto duly authorized on the date hereof.

 

  BORROWER:       INTERLEUKIN GENETICS, INC.       By:           Name:          
Title:  

 



   

 

 

EXHIBIT B

 

Form of Warrant

 

(See attached)

 



   



